Citation Nr: 0903667	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether a March 1974 administrative decision finding that 
the veteran's character of discharge was not a bar to VA 
benefits, contained clear and unmistakable error (CUE).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for shin splints

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a bilateral ankle 
disability.

8.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

9.  Entitlement to service connection for a liver disorder.

10.  Entitlement to service connection for status-post 
splenectomy.

11.  Entitlement to service connection for scars associated 
with status-post splenectomy.

12.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1972.  He was discharged under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Ft. Harrison, Montana.  The April 2005 
decision denied service connection for the above service 
connection claims.  The November 2006 decision found that 
there was CUE in the March 1974 administrative decision in 
its finding that the veteran's discharge was not a bar to VA 
benefits.


FINDINGS OF FACT

1.  In March 1974, the RO found that the veteran's character 
of discharge was not a bar to VA benefits for the veteran's 
period of service from July 1971 to March 1972. 


2.  The RO incorrectly applied the applicable regulatory 
provisions existing at the time of the March 1974 decision, 
and the outcome of the decision would have been manifestly 
different but for such error.

3.  The veteran received a discharge under other than 
honorable (OTH) conditions for his service from July 1971 to 
March 1972.


CONCLUSIONS OF LAW

1.  There was CUE in the March 1974 administrative decision 
in its finding that the veteran's discharge was not a bar to 
VA benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2008).

2.  The claims for service connection for hearing loss, 
tinnitus, pes planus, shin splints, a back disability, a 
bilateral ankle disability, non-Hodgkin's lymphoma, a liver 
disorder, status-post splenectomy, scars associated with 
status-post splenectomy, and an acquired psychiatric disorder 
lack legal merit.  38 C.F.R. 3.12 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and unmistakable evidence

In March 1972, the veteran received an undesirable discharged 
for the good of the service.  In a March 1974 administrative 
decision, the RO found that the discharge the veteran 
received on March 20, 1972 was not a bar to VA benefits.  In 
November 2006, the RO, sua sponte, found that CUE had been 
committed in the March 1974 administrative decision and 
reversed the decision finding that the March 1972 discharge 
constituted a bar to VA benefits.  The veteran appealed this 
decision.

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  There is a three-prong test for 
determining whether a prior determination involves CUE: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would manifestly have changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

In 1974, as it does now, the applicable regulation, 38 C.F.R. 
§ 3.12 (also referred to as VAR 1012 at that time), provided 
that if the former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  The pertinent regulation further provided that a 
discharge or release for certain offenses is considered to 
have been issued under dishonorable conditions.  These 
offenses include acceptance of an undesirable discharge to 
escape trial by general court-martial under 38 C.F.R. § 
3.12(d)(1), and willful and persistent misconduct, is 
considered to have been issued under dishonorable conditions 
under 38 C.F.R. § 3.12(d)(4).  38 C.F.R. § 3.12(d)(4) also 
stated that a discharge because of a minor offense will not 
be considered willful and persistent misconduct if service 
was otherwise honest, faithful, and meritorious.  
Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense causing the discharge.  38 C.F.R. 
§ 3.12(b).

Based on a thorough review of the evidence, the Board finds 
that there was CUE in the March 1974 administrative decision.  

According to official documents contained within the record, 
the veteran resigned for the good of the service in March 
1972 to avoid a court-martial.  As stated above, acceptance 
of an undesirable discharge to escape trial by general court-
martial is considered to have been issued under dishonorable 
conditions and is a bar to VA compensation benefits.  

The March 1974 administrative decision incorrectly 
characterized the veteran's other than honorable discharge as 
being based on willful and persistent misconduct.  In its 
decision finding that the discharge was not a bar to service, 
the RO based its rationale on finding that the veteran's 
inservice offense was "minor."  Such a rationale would be 
relevant had the veteran been discharged for willful and 
persistent misconduct as described in 38 C.F.R. § 3.12(d)(4).  
The evidence of record, however, shows that veteran was in 
fact discharged under the condition described in 38 C.F.R. § 
3.12(d)(1), acceptance of an undesirable discharge to escape 
trial by general court-martial, and a determination of 
whether the offense was considered minor is not relevant.  

According to 38 C.F.R. § 3.12, the veteran's discharge would 
not be considered a bar to VA benefits only if it is found 
that the service member was insane at the time of the 
commission of the offense or unless otherwise specifically 
proven.  The service medical records and evidence at the time 
of the March 1974 decision show no indication that the 
veteran was in fact legally insane at the time of his 
undesirable discharge.  As such, the Board does not find that 
the veteran was insane at the time of his undesirable 
discharge and it is a bar to VA benefits.

Based on the evidence above, the RO's March 1974 decision 
incorrectly applied the regulatory provisions relative to the 
character of discharge extant in 1974 by finding that the 
discharge the veteran received in March 1972 was not a bar to 
VA benefits.  But for this error, the outcome would have been 
manifestly different.  That is to say, had the regulatory 
provisions been applied correctly, the veteran's discharge 
would have been found a bar to VA benefits.  As such, CUE is 
found in the March 1974 rating decision, and revision is 
warranted.

Service connection

According to 38 C.F.R. § 3.12, if the former service member 
did not die in service, pension, compensation, or dependency 
and indemnity compensation is not payable unless the period 
of service on which the claim was based was terminated by a 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a).  The pertinent regulation 
further provides that a discharge or release for certain 
offenses is considered to have been issued under dishonorable 
conditions.  These offenses include acceptance of an 
undesirable discharge to escape trial by general court-
martial.  38 C.F.R. § 3.12(d)(1).

Under the aforementioned regulations, the veteran's service 
connection claims must be denied as the veteran is barred 
from receiving payment of VA benefits.  The evidence of 
record shows that veteran accepted an undesirable discharge 
in order to escape trial by general court-martial.  Such a 
discharge is considered as being under dishonorable 
conditions.  Therefore, as the veteran's character of 
discharge is a bar to VA benefits, the claims for service 
connection must be denied as a matter of law.  See 38 C.F.R. 
§ 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notice and Assistance

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  The Board notes that the VCAA 
is not applicable to claims of clear and unmistakable error, 
since such claims are not conventional appeals, but rather 
are requests for revision of previous decisions.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

In addition, Congress, in enacting the VCAA, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129 (2002).  
When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See id. at 132.  With 
regard to the claims for service connection, as the law is 
dispositive in the instant claim, the VCAA is also not 
applicable. 


ORDER

The March 1974 rating decision, which found that the 
veteran's March 1972 discharge was not a bar to VA benefits, 
contained CUE, and was correctly revised by the RO in the 
November 2006 decision to reflect that the veteran's 
undesirable discharge is a bar to VA benefits. 

Service connection for hearing loss, tinnitus, pes planus, 
shin splints, a back disability, a bilateral ankle 
disability, non-Hodgkin's lymphoma, a liver disorder, status-
post splenectomy, scars associated with status-post 
splenectomy, and an acquired psychiatric disorder are denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


